[NOT FOR PUBLICATION]

                    UNITED STATES COURT OF APPEALS

                        FOR THE FIRST CIRCUIT

                                             

No. 92-1911 

                         VINCENT F. ZARRILLI,

                        Plaintiff, Appellant,

                                  v.

                      CAPITOL BANK & TRUST CO.,

                         Defendant, Appellee.

                                             

             APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. W. Arthur Garrity, U.S. District Judge]
                                                        

                                             

                                Before

                      Torruella, Cyr and Boudin,
                           Circuit Judges.
                                         

                                             

    Vincent F. Zarrilli on brief pro se.
                       
    Ann  S. DuRoss,  Assistant General  Counsel, Richard  J. Osterman,
                                                                      
Jr., Senior Counsel, Robert D. McGillicuddy, Deputy Senior Counsel, J.
                                                                      
Scott  Watson,  Senior  Attorney,  and  J.  Kendall  Rathburn,  Senior
                                                             
Attorney,  Federal   Deposit  Insurance  Corporation,  on   brief  for
appellee.

                                             

                             May 11, 1993
                                             

    Per Curiam.  We  have reviewed the parties' briefs and the  record
              

on appeal.  We conclude that  there was no abuse of discretion in  the

district court's denial of appellant's  motion, filed pursuant to Fed.

R. Civ. P.  60(b)(6), which  sought to  vacate a  judgment entered  in

February 1980.   Appellant has  given no explanation, much  less shown
                                        

extraordinary  circumstances,  to excuse  his  failure to  appeal that

judgment.  "Rule 60(b)(6) may  not be used to escape the  consequences

of the movant's dilatory  failure to take a timely  appeal."  Mitchell
                                                                      

v. Hobbs, 951 F.2d 417, 420 (1st Cir. 1991).
        

    And, his explanation  for the 11 year delay in presenting his Rule

60(b)(6) motion  to the  district court  - that he  believed that  the

district  court should  have before  it the  bankruptcy court  record,

which had been, and still is, lost - does not constitute extraordinary

circumstances.   Appellant learned in  September 1981 that  the record

was  lost.   If,  as  appellant  claims,  this bankruptcy  record  was

important to his district court case, he could have, and should  have,

filed his  Rule 60(b) motion at that time,  along with the notice from

the Federal Archives  and Record Center and appellant's  own copies of

the  bankruptcy  record  documents   which  he  has  had   all  along.

Appellant's waiting until 1991 to do what he could have done ten years

earlier does not warrant vacating the underlying judgment.

    In any event, we  have reviewed the grounds that appellant  raises

for  vacating  the 1980  district  court  judgment  and they  have  no

merit.*

    Affirmed.
             

                    

*Appellant has moved for leave to file a supplemental appendix.   From
aught we can tell, none of the documents in that supplemental appendix
were before  the district court  and so are  not properly part  of the
record on  appeal.   See  Fed.  R. App.  P.  10(a).   The  motion  is,
                        
therefore, denied.   In any event, we have  reviewed that supplemental
                  
appendix.  Nothing therein changes our disposition of this appeal.